DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 7/27/2020.
Claims 1 – 14 are presented for examination.


Priority
ADS dated 3/29/2019 claims foreign priority to CN 201910086844.5 dated 2/29/2019.
Foreign priority documents received 7/11/2019.

Information Disclosure Statement
IDS dated 12/06/2019 and 07/27/2020 have been reviewed. See attachments.

Drawings
The drawings dated 3/29/2019 have been reviewed. They are accepted.

Specification
The abstract dated 3/29/2019 has been reviewed. It has 137 words, 10 lines and no legal phraseology. It is accepted.

Claim Analysis - 35 USC § 101
Claims 1, 6, and 10 each recited “… collecting simulation data for a fire; establishing a neural network of an engineered deep learning model for predicting a fire development situation; training the neural The claims are eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claims 1, 6, 10 rejected under 35 U.S.C. 103 as being unpatentable over Hodges_2018 (Predicting Large Domain Multi-Physics Fire Behavior Using Artificial Neural Networks, November 16, 2018) in view of  Tohidi_2020 (US 2020/0159397).



Claim 1. Hodges_2018 teaches “A fire development situation prediction method for predicting a development situation of a fire (page 3: “Predicting Large Domain Multi-Physics Fire Behavior Using Artificial Neural Networks… Fire dynamics… High-fidelity predictions of fire behavior… A new simulation method is to use a machine learning approach which uses artificial neural networks (ANNs)… to make spatially resolved predictions… to predict the two-dimensional spatially resolved spread of a wildland fire… to predict the fire perimeter six hours in the future…”), the method comprising (page 3: “… simulation method is to use a machine learning approach…”; page 4: “… a new method is to use a machine learning approach which uses artificial neural networks (ANNs)… to make predictions of fire behavior…”): collecting simulation data of a fire (page 3: “… the data for use in training and testing both networks was generated using high-fidelity CFD fire simulations…”; Page 39 section 2.4.6 par 1: “the next stage of this process is to collect the data that will be used in training, testing, and validating the ANN. Any new experiment or simulation needs to be run and the results compiled. There are two methods experimental and simulation data can be combined for use in an ANN… each simulation… is considered as an independent sample… In augmentation, each experiment is simulated and the results of the simulation are used to replace missing data from experimental measurements…”); establishing a neural network of an engineered deep learning model for predicting a fire development situation (page 29 Figure 2.1 “develop ANN architecure”; page 3 “… a deep convolutional inverse graphics (DCIGN) was developed to predict…”;  page 38 section 2.5.1.2 “… a network is said to be deep if it has at least two hidden layers…” Page 49 Figure 2.8 has two layers of hidden neurons therefore it is a deep learning model.); training the neural network (Page 29 Figure 2.1 “Train, Test, and Tune ANN”) with the simulation data (page 3: “… the data for use in training and testing both networks was generated using high-fidelity CFD fire simulations…”; page 30: “… the training, testing, and validation data used in this work were generated using Fire Dynamics Simulator (FDS) version 6.2, which is a computational fluid dynamics (CFD) software package often used in fire protection engineering”; Page 39 section 2.4.6 par 1: will be used in training, testing, and validating the ANN. Any new experiment or simulation needs to be run and the results compiled. There are two methods experimental and simulation data can be combined for use in an ANN… each simulation… is considered as an independent sample… In augmentation, each experiment is simulated and the results of the simulation are used to replace missing data from experimental measurements…”); determining whether an output value of the neural network is less than or equal to a preset error threshold value ( page 51 section 2.5.1.3 “… the cost (or error) is calculated between the predicted outcome and the known outcome. The cost is propagated back through the network and used to update the weights and biases.”; page 56 Figure 2.10 block 4; page 57 Figure 2.11 block 6b “check generalization error” E =0 or  E > 0 or E < 0); page 38 section 2.4.5 “… if this is less than the target error threshold for the ANN….”; page 81 section 3.3.4 ) stopping training of the neural network and completing the engineered deep learning model when the output value of the neural network is less than or equal to a preset error threshold value (Figure 2.10 block 4; Figure 2.11 block 6, 7, 8 then finish); recollecting the simulation data of the fire when the output value of the neural network is not less than or equal to a present error threshold value until the output value of the neural network is less than or equal to the present error threshold value (page 57 Figure 2.11 illustrates an iterative loop based upon the error “E” being equal to, less then or greater than a threshold value of zero that loops back to train and test network (i.e., block 5) and training requires the application of simulation data and therefore makes the “recollecting the simulation data of the fire” obvious because the data is required for further/updated training)

Hodges_2018 does not explicitly teach “and evaluating the development situation of the fire by applying the engineered deep learning model and outputting a decision scheme according to an evaluation result.”

Tohidi_2020 makes obvious “and evaluating the development situation of the fire (abstract: “… providing a user interface for fire management. One method includes an operation for estimating, by a fire management system, a fire state in a region and forecast of an evolution of a fire at multiple times… a user interface presenting fire information based on the estimated fire state and forecast…”) by applying the engineered deep learning model (par 128: “in some embodiments, different machine learning tools may be used… deep neural networks (DNN)…”) and outputting a decision scheme according to an evaluation result” (Fig. 1 block 106: “identify measures to reduce fire impact”; Fig. 3: “live fire view to monitor active fire area in near real time for decision making and firefighter safety, block 314, 316, 318: “evacuate or shelter in place decision support”; Fig. 4 block 418: “public and firefighter safety decision support”)

Hodges_2018 and Tohidi_2020 are analogous art because they are from the same field of endeavor called fire predictions. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hodges_2018 and Tohidi_2020. The rationale for doing so would have been Hodges_2018 teaches how to train a neural network for predicting a fire. Tohidi_2020 teaches to use a neural network to predict a fire and provide a fire management system based upon a neural network fire prediction to provide decision support to fire fighters. Therefore it would have been obvious to combine Hodges_2018 and Tohidi_2020 for the benefit of predicting fire and managing the fire with a decision support system to obtain the invention as specified in the claims.

Claim 6. The limitations of claim 6 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Tohidi_2020 teaches the further limitations of “A fire development situation prediction device for predicting a development situation of a fire, the fire development situation prediction device comprising: a data storage unit configured to store simulation data of a fire; a processor; and a memory configured to store a plurality of instructions, which when executed by the processor, cause the processor to:” (Figure 27).

Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Tohidi_2020 teaches the further limitations of “A non-transitory storage medium having stored thereon instructions that, when executed by a processor of a fire development situation prediction device, causes the processor to execute instructions of a first development situation prediction method, the method comprising:” (Figure 27 block 2716: “mass storage”, block 2722: “machine readable medium”, block 2724: “instructions”)

(2) Claims 2, 11 rejected under 35 U.S.C. 103 as being unpatentable over Hodges_2018 in view of  Tohidi_2020 in view of McGrattan_2000 (Fire Dynamic Simulator – User’s Manual, NISTIR 6469 2000) in view of Yusuf_2019 (US 2019/0012904).

Claim 2, 11. Hodges_2018 and Tohidi_2020 teach all the limitations of claim 1, 10 as outlined above. Hodges_2018 also teaches “wherein before collecting the simulation data (Figure 2.1 illustrates a pre-process data block on the left which occurs before training and testing and tune the ANN. Therefore this pre-processing is a pre-analysis that occurs before collecting simulation data used to train, test, and tune the artificial neural network), the method further comprises: collecting boundary condition data of a pre-analysis area “the boundary condition data comprising  a material of objects, and a heat release rate page 64 section 2.6.1 par 1 – 4: “the first step is to define the desired outcomes of the ANN… the next step is to identify each factor which could impact the desired outcome… the input set of data may need to contain information regarding fuel and reaction properties (such as heat release rate, chemical formula, heat of combustion, energy per unit mass or oxygen consumed, combustion efficiency, radiative fraction, soot yield, and fire diameter), geometric properties (such as width, height, and thickness of the wall), initial conditions (such as ambient temperature and pressure), surface properties (Such as convective heat transfer coefficient, and emissivity), material properties of the wall (such as thermal conductivity, density specific heat capacity), and the heat transfer boundary conditions of the back-side of the wall (such as adiabatic, isothermal, convection to ambient). A total of 20 parameters have been identified which could affect the predictions which may need to be included… the next step is to list the available data… for this example data is generated from simulations...”) and obtaining feature data of the fire though simulation analysis according to the boundary condition data (page 65 par 1: “… a preliminary convergence study showed a three-dimensional simulation using FDS with a simulation… as recommended in the FDS user guide [107]… Q is the heat release rate…”; page 66 par 2: “… a total of 3,498 simulations were performed…”) 

Hodges_2018 and Tohidi_2020 do not explicitly teach the boundary condition data comprising a geometry of the pre-analysis area, “a position and size of doors and windows” nor “a type and position of at least one detector” and “position of a fire source” nor “the feature data comprising temperature, humidity, harmful gas concentration, and gas pressure, the feature data obtained by the at least one detector.”

McGrattan_2000 makes obvious the boundary condition data comprising a geometry of the pre-analysis area (page 7: “… all of the parameters that describe a given fire scenario are typed into a text file that will be referred to as the “data” file… a second text file, referred to as the “database” file, contains parameter describing specific materials…”; page 8: “the data file provides the program with all of the necessary information to describe the scenario under consideration. The most important inputs determine the physical size of the overall rectangular domain, the grid dimensions, and the additional geometrical features… then energy source must be prescribed and other boundary conditions…”; page 22 Figure 5: “geometry of the townhouse simulation”; Page 36 Figure 15: Domain geometry;), “a position and size of doors and windows” (page 21 section 4.2: “… “open windows to the outside need to be specified via the VENT namelist group. The entry SURF_ID= ‘OPEN’ means that the windows are open to the atmosphere… a wall with an open door in it must be specified with 3 OBST lines – a block to the left and right of the door opening, plus a block over the door… so that thermal boundary conditions may be applied properly…”; Figure 5 illustrates the location/position of doors and windows; page 45 par 2: “… the removal of an obstruction can be used to model the opening of a door or vent that connects one part of the domain to another. If a door or a vent to the outside is desired, the IDEVICE can be associated with a VENT and HEAT detectors below…”) and “a type and position of at least one detector” (page 10: “… heat detector locations in order to more quickly set up correct cases…”; page 35 Table 5: “Heat Detector Information”; page 46 section 5.12: “the HEAT Namelist Group – HEAT specifies heat detectors. Like a sprinkler, the physical coordinates fo the heat detector are given by a triplet of real numbers XYZ…”) and “position of a fire source” (Figure 4 ‘BURNER” page 19:

“&SURF ID=’burner’,HRRPUA=600.,TBO=0.20 /
&OBST XB=0.65,0.85,0.65,0.85,0.00,0.15 /

The burner and fire are defined by the next three lines. The SURF line defines the fire size and burn-out time of the thermal elements that will represent the fire. The SURF line is essentially a boundary condition applied to that plane defined by the first VENT line. This plane is the top of the solid obstruction that is defined by the OBST line…”
)

and “the feature data comprising temperature (page 20: “… the remaining lines of the file designate what flow quantities to save in the output file… the line PART indicates that the elements are to be colored by the gas temperature… these default the 5 quantities are temperature…”)
, harmful gas concentration (Page 48 table 8: Gas Phase Output Quantities – “DENSITY”, “smoke density”, “species mass fraction”), and gas pressure (page 48 table 8: Gas Phase Output Quantities – “PRESSURE”), 


Hodges_2018 and Tohidi_2020 and McGrattan_2000 are analogous art because they are from the same field of endeavor called simulations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hodges_2018 and McGrattan_2000. The rationale for doing so would have been that Hodges_2018 explicitly teaches to use Fire Dynamics Simulator (FDS) (page 65 par 1: “… a preliminary convergence study showed a three-dimensional simulation using FDS with a simulation… as recommended in the FDS user guide [107]… Q is the heat release rate…”; page 66 par 2: “… a total of 3,498 simulations were performed…”) and McGrattan_2000 is the user’s manual for FDS. Therefore it would have been obvious to combine Hodges_2018 and McGrattan_2000 for the benefit of knowing how to use the features of FDS to obtain the invention as specified in the claims.


Hodges_2018 and Tohidi_2020 and McGrattan_2000 does not explicitly teach “humidity” nor “the feature data obtained by the at least one detector.”

Yusuf_2019 makes obvious “humidity” and “the feature data obtained by the at least one detector” (Figure 3 blocks 6, 8, 10: “further sensor (gas, humidity, pressure)”; par 47: “Temperature sensors need not be the only types of sensors used as inputs to the machine learning model… the trained machine learning model can use that further sensor data in combination with the temperature sensor data to determine the risk indication… for example, the further sensors could be a gas sensor for sensing presence of one or more predetermined gases in the environment (such as carbon monoxide, Sulphur dioxide, nitrogen oxides, or chlorine for example, which tend to be generated during a fir), a humidity sensor for sensing humidity in the environment, and/or a pressure sensor for sensing air pressure in the environment. Any combination of one or more of these types of further sensors could be provided… more accurate predictions can be made by correlating changes in temperature against changes in other factors within the environment being monitored… again the further sensors may be static sensors or body-worn sensors being carried by firefighters…”)

Hodges_2018 and Tohidi_2020 and McGrattan_2000 and Yusuf_2019 are analogous art because they are from the same field of endeavor called fires. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tohidi_2020 and Yusuf_2019
The rationale for doing so would have been that Tohidi_2020 teaches to monitor a fire and use machine learning to provide public and firefighter safety and decision support. Yusuf_2019 teaches to monitor humidity and detect harmful gases and to monitor pressure and uses such sensor data in combination with temperature to better train the learning machine.
Tohidi_2020 and Yusuf_2019 for the benefit of better training the learning machine to obtain the invention as specified in the claims.


(2) Claims 3, 7, 12 rejected under 35 U.S.C. 103 as being unpatentable over Hodges_2018 in view of  Tohidi_2020 in view of McGrattan_2000  in view of Yusuf_2019  in view of Celik_2010 (Fast and Efficient Method for Fire Detection Using Image Processing, ETRI Journal, Volume 32, Number 6, December 2010).

Claim 3 7, 12. Hodges_2018 and Tohidi_2020 and McGrattan_2000 and Yusuf_2019 teach all the limitations of claim 2, 7, 11 as outlined above. Hodges_2018 and Tohidi_2020 and McGrattan_2000 and Yusuf_2019 do not teach “The fire development situation prediction method of claim 2, wherein after obtaining the feature data of the fire, the method further comprises:
obtaining a detection rate of each detector according to the feature data;
converting the detection rate of each detector into a proportion value according to a value of the detection rate, the proportion value being in a range of 0 – 1.”

Celik_2010 makes obvious “The fire development situation prediction method of claim 2, wherein after obtaining the feature data of the fire, the method further comprises:
obtaining a detection rate of each detector according to the feature data;
converting the detection rate of each detector into a proportion value according to a value of the detection rate, the proportion value being in a range of 0 – 1.” (page 881 “the fire detection performance depends critically on the effectiveness of the fire pixel classifier… the fire pixel classifier is thus required to have a very high detection rate and preferably a low false alarm rate…”; page 882: “… “… operating characteristic (ROC) analysis… α. the average rate of correct detection and false detection is evaluated on a training image set and used in the ROC curve. Figure 6 shows the ROC curve. Using the ROC curve, a threshold value forα can be easily selected for the fire detection algorithm with a predefined corrected detection versus false detection rate…”; page 886 Fig. 6 illustrates detection rate between 0 and 1)

Hodges_2018 and Tohidi_2020 and McGrattan_2000 and Yusuf_2019 and Celik_2010 are analogous art because they are from the same field of endeavor called fire. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hodges_2018 and Celik_2010.
The rationale for doing so would have been that Hodges_2018 teaches to utilize neural networks which are a type of classifier that are trained and also use algorithms with fire prediction. Celik_2010 teaches to evaluate operating characteristics of algorithms including classifiers by using a detection rate being between 0 and 1 to evaluate detection on a training set (page 885). Therefore it would have been obvious to combine Hodges_2018 and Celik_2010 for the benefit of evaluating the operating characteristics of an algorithm on a training set and evaluating to obtain the invention as specified in the claims.

Potentially Allowable Subject Matter

Claims 4,5, 8, 9, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127